Case 1:21-cr-00221-CJN Document 1 Filed 03/16/21 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on November 13, 2020

UNITED STATES OF AMERICA : CRIMINAL NO.
V. : GRAND JURY ORIGINAL
: VIOLATIONS:
MARK A. BLUE, and : 18 U.S.C. § 1201(¢)(1)
NICK A. SAVOY, : (Conspiracy to Commit Kidnapping)
; 22 D.C. Code §§ 3002(a)(1),(2), 3020(a)(4)
Defendants. : (First Degree Sexual Abuse
: (Aggravating Circumstances)
INDICTMENT
The Grand Jury Charges that:
COUNT ONE

On or about December 3, 2018, within the District of Columbia, the State of Maryland, and
elsewhere, the defendants, MARK A. BLUE and NICK A. SAVOY, willfully and knowingly did
combine, conspire, confederate, and agree together and with each other to violate Title 18, United
States Code, Section 1201(a)(1).

1. It was a part and object of the conspiracy that the defendants, MARK A. BLUE
and NICK A. SAVOY, would unlawfully seize, confine, inveigle, decoy, kidnap, abduct, and
carry away and hold, J.S., and, in committing and in furtherance of the commission of the offense,
would willfully transport and travel in interstate commerce from the State of Maryland to the

District of Columbia.
Case 1:21-cr-00221-CJN Document 1 Filed 03/16/21 Page 2 of 3

OVERT ACTS

2 In furtherance of the conspiracy and to effect the illegal object thereof, the
following overt acts, among others, were committed in the District of Columbia, the State of
Maryland, and elsewhere:

a. On or about December 3, 2018, the defendants, MARK A. BLUE and NICK A.
SAVOY, travelled via automobile from the District of Columbia, to Prince George’s County in
the State of Maryland.

b. On or about December 3, 2018, the defendants, MARK A. BLUE and NICK A,
SAVOY, located J.S. walking down a sidewalk in Prince George’s County in the State of
Maryland.

el On or about December 3, 2018, the defendants, MARK A. BLUE and NICK A.
SAVOY, stopped the automobile and approached J.S.

d. On or about December 3, 2018, the defendants, MARK A. BLUE and NICK A.
SAVOY, robbed J.S. of her belongings by the use of force and threats.

e. On or about December 3, 2018, the defendants, MARK A. BLUE and NICK A.
SAVOY, seized, confined, inveigled, decoyed, kidnapped, abducted, and carried away J.S., from
the State of Maryland and transported her in interstate commerce to the District of Columbia via
automobile.

f. On or about December 3, 2018, the defendants, MARK A. BLUE and NICK A.
SAVOY, forced J.S. to withdraw money from her bank account without J.S.’s consent by forcing

and threatening her to divulge her pin number.
Case 1:21-cr-00221-CJN Document 1 Filed 03/16/21 Page 3 of 3

g. On or about December 3, 2018, the defendants, MARK A. BLUE and NICK A.
SAVOY, sexually abused J.S.

(Conspiracy to Commit Kidnapping, in violation of Title 18, United States Code,
Section 1201(c))

COUNT TWO

On or about December 3, 2018, within the District of Columbia, the defendants, MARK
A. BLUE and NICK A. SAVOY, engaged in a sexual act with J.S., that is, penetration of J.S.’s
vulva by MARK A. BLUE’s penis and penetration of J.S.’s mouth by NICK A. SAVOY’s penis,
by using force against J.S. and by threatening and placing J.S. in reasonable fear that J.S. would
be subjected to death, bodily injury, and kidnapping.

Further, MARK A. BLUE was aided and abetted by 1 or more accomplices, that is NICK
A. SAVOY, and NICK A. SAVOY was aided and abetted by 1 or more accomplices, that is MARK
A. BLUE.

(First Degree Sexual Abuse (Aggravating Circumstances), in violation of Title 22,
District of Columbia Code, Sections 3002(a)(1) and (2) and 3020(a)(4))

A TRUE BILL

FOREPERSON

(rami b Phips [NSE
Attorney for the United States in
and for the District of Columbia
